TOWNSEND, Circuit Judge
(orally). The importation in question consists of certain soluble grease, and was classified for duty under paragraph 32 of the tariff act of July 24, 1897, c. 11, § 1, 'Schedule A, 30 Stat. 153 [U. S. Comp. St. 1901, p. 1629], as an alizarin assistant. The importers contend that it is dutiable as an unenumerated manufactured article under section 6 of said act, 30 Stat. 205 [U. S. Comp. St. 1901, p. 1693]. The testimony introduced before the Board of Appraisers does not overcome the evidence before the court on the former trial, and on which Judge Coxe rendered a decision in favor of the importer. See De Ronde v. U. S., 113 Fed. 858. Furthermore, since the last decision of the board additional testimony has been taken in this court, which confirms the testimony taken in the former case. The record therefore fails to establish the contention that the article in question is either in fact alizarin assistant, or is used for the purposes for which an alizarin assistant is used.
The decision of the Board of General Appraisers is reversed.